 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                                                  Judge:         Christopher M. Alston
14                                                Chapter:       7

15                        UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
16

17
      In re:
                                                          Case No. 18-12920-CMA
18    JAMISON F MARRA
                                                          EX PARTE ORDER AUTHORIZING
19                                                        EMPLOYMENT OF AUCTIONEER
                                  Debtor(s).
20

21
              THIS MATTER having come before Judge Christopher M. Alston on the Trustee’s Ex
22
     Parte Application for Order Authorizing Employment of Auctioneer, the Court finding that
23

24
     notice to creditors is not necessary, that creditor’s rights will not be prejudiced by entry of an

25   order on this matter, the Court having reviewed the Trustee’s Motion and having reviewed the
26
     files in this case and deeming itself fully informed in the matter, now, therefore it be and hereby
27
     is
28
              ORDERED that Edmund Wood, the Chapter 7 Trustee in the above-captioned case
29
     EX PARTE ORDER AUTHORIZING EMPLOYMENT
     OF AUCTIONEER                                                                  303 N 67th Street
                                                                                   Seattle WA 98103
     Page 1                                                                          (206) 623-4382


       Case 18-12920-CMA         Doc 36      Filed 10/02/18    Ent. 10/02/18 08:31:01        Pg. 1 of 2
     is authorized to employ James G. Murphy Co. as auctioneer in this estate pursuant to the terms
 1

 2   and conditions more fully set forth in the Trustee’s ex parte application. All compensation to be

 3   paid to the James G. Murphy Co. shall be subject to Bankruptcy Court approval upon proper
 4
     notice to creditors.
 5

 6

 7                                           /// End of Order ///

 8

 9
     Presented by:
10

11
     WOOD & JONES, P.S.

12
       /s/ Edmund Wood
13   Edmund Wood, WSBA # 03695
     Chapter 7 Trustee
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
     EX PARTE ORDER AUTHORIZING EMPLOYMENT
     OF AUCTIONEER                                                                  303 N 67th Street
                                                                                   Seattle WA 98103
     Page 2                                                                          (206) 623-4382


       Case 18-12920-CMA         Doc 36      Filed 10/02/18    Ent. 10/02/18 08:31:01        Pg. 2 of 2
